Citation Nr: 1113019	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  05-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome (CTS) to include as secondary to service-connected fibromyalgia.

2.  Entitlement to an initial rating in excess of 10 percent disabling for irritable bowel syndrome (IBS) prior to March 6, 2006, and in excess of 30 percent after March 6, 2006.

3.  Entitlement to an initial rating in excess of 10 percent disabling for fibromyalgia.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to February 1989 and from December 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of March 2004 from the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA), which in part, granted service connection for IBS and assigned an initial 10 percent rating and denied service connection for CTS.  This matter also comes to the Board from an August 2004 rating decision which denied entitlement to TDIU.  Finally this matter comes to the Board from an October 2006 rating, which in part granted service connection for fibromyalgia and assigned a 10 percent initial rating.  During the course of the appeal, the RO granted a 30 percent rating for IBS in a June 2008 rating decision, effective March 6, 2006 and continued an initial 10 percent rating prior to that date.  The issue has been rephrased to reflect staged-ratings as granted by the RO on the title page.  Inasmuch as this does not represent the highest possible benefit, this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held in July 2008.  A transcript of this hearing has been associated with the claims folder.  During this hearing the Veteran via her representative is noted to have limited her testimony to the issues concerning IBS, CTS, fibromyalgia and TDIU and she withdrew several claims from appellate status.  This includes her claims for service connection for post-traumatic stress disorder and all her claims based on being secondary to an undiagnosed illness, except for the carpal tunnel syndrome claim.  This includes entitlement to service-connection for a psychiatric disorder claimed as depression, anxiety, jitters and paranoia, for a cognitive disorder claimed as memory loss, difficulty concentrating and distractibility, a heart disorder, a respiratory disorder, irregular menses, gastroesophageal reflux disease (GERD), an eye disorder, a vestibular disorder, an ear disorder claimed as ear popping, and eczema, which were all denied as secondary to an undiagnosed illness in the March 2004 rating.

Additionally the Board finds that this withdrawal also applies to the following issues that were denied in March 2004 based on no new and material evidence being submitted to reopen previously denied claims for service 
connection for fatigue, joint pain, headaches, insomnia and muscle weakness.  These issues were originally denied in a final rating of November 1998 based on undiagnosed illness.  A perfected issue of entitlement to service-connection for osteoarthritis on appeal from an October 2006 rating was also denied based on no new and material evidence being submitted to reopen the previously denied claim which was also originally denied in the November 1998 rating as secondary to an undiagnosed illness.  As all these issues were originally considered as secondary to an undiagnosed illness, these are withdrawn.

The Board notes while an appeal of a claim for service connection for panic disorder based on undiagnosed illness was also withdrawn from appellate status along with the above withdrawn issues, a new claim for service connection for panic disorder appears to be open and pending, to include as secondary to service connected disorders.  This issue was also originally denied in a final rating of November 1998 based on undiagnosed illness, with the appealed March 2004 rating decision declining to reopen this claim, and this appeal was withdrawn in the July 2008 hearing.  However, in November 2007, the Veteran claimed entitlement to service connection for a depressive and anxiety/panic disorder to include as secondary to service-connected IBS and fibromyalgia.  The RO in a June 2008 decision granted service-connection for a major depressive disorder as secondary to these service-connected disorders, but separately denied service-connection for a panic disorder based on there being no new and material evidence submitted to reopen a previously denied claim, without addressing the secondary service-connection claim.  As this claim is open and pending, but has yet to be adjudicated by the RO to include consideration on a secondary basis, this matter is referred to the RO to further address this issue.

In October 2008, the Board remanded this case for additional development.  It is again before the Board for further appellate review.

The issues of entitlement to service connection for CTS and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 6, 2006, the Veteran's IBS was not severe, manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.

2.  As of March 6, 2006, the Veteran is in receipt of the maximum schedular evaluation available (30 percent) for her service-connected IBS, and the competent evidence of record does not establish that referral for extraschedular evaluation of this disability is warranted.

3.  The Veteran's service-connected fibromyalgia is manifested by widespread musculoskeletal pain and tender points, with associated fatigue, sleep disturbance, stiffness, paresthesias, and headache, that are episodic, with exacerbations often precipitated by emotional stress or exertion, that are present more than one third of the time.

4.  The Veteran's fibromyalgia symptoms are mild at times.

CONCLUSIONS OF LAW

1.  Prior to March 6, 2006, the criteria for a disability rating in excess of 10 percent have not been met for IBS.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.114, Diagnostic Code 7319 (2010).

2.  As of March 6, 2006, the criteria for a disability rating in excess of 30 percent have not been met for IBS.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1-4.10, 4.114, Diagnostic Code 7319 (2010).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent, for service-connected fibromyalgia, have been met throughout the appeals period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-14, 4.71a, Diagnostic Code 5025 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was satisfied by way of a letters sent to the appellant in December 2002, May 2004 and July 2006, that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the appellant of what evidence was required to substantiate the claim(s) and of the appellant's and VA's respective duties for obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. This notice was provided in May 2006.

In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records and examination reports, non-VA treatment records, Social Security Administration records, and lay statements have been associated with the record.  The appellant was afforded VA medical examinations in May 2008 and January and June 2010.

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its October 2008 remand.  Specifically, the AOJ was instructed to obtain the Veteran's records from the Social Security Administration and provide her with VA examinations to determine the current nature and severity of her service-connected IBS and fibromyalgia.  The AOJ provided with Veteran with VA examinations which met the requirements of the remand, and obtained her Social Security Administration records.  The AOJ subsequently issued an SSOC.  The Board finds that the AOJ has complied with the remand instructions.

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.

With regard to appeals which involve initial ratings for which service connection was granted and an initial disability rating was assigned, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Disability Rating for IBS

The Veteran is service-connected for IBS under Diagnostic Codes 8873-7319.  The Board notes that the '88' designation is simply used to track disabilities related to the Gulf War.  M21-1R, Part IV, Subpart ii, 2.D.16.  Mild irritable colon is rated as noncompensably disabling.  Moderate disability due to irritable colon syndrome manifested by frequent episodes of bowel disturbance with abdominal distress warrants a 10 percent disability rating.  A 30 percent rating for IBS requires severe disability manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2010).

Initial rating - IBS prior to March 6, 2006

A June 2001 VA medical record shows that the Veteran had episodes of diarrhea and constipation.  A February 2003 VA examination shows that the Veteran had a normal abdominal examination.  

The Board finds that the Veteran's symptoms of her IBS, prior to March 6, 2006, do not meet the criteria for a higher disability rating under Diagnostic Code 7319.  In order to warrant a higher disability rating, the evidence would need to reflect that the Veteran's IBS was severe, with constipation and diarrhea and more or less constant abdominal distress.  However, during this period, while the Veteran was reported having constipation and diarrhea, her abdominal examination in February 2003 was normal.  There is no evidence that the Veteran's IBS was severe or caused abdominal distress that would be considered more or less constant.  As such, a higher disability rating is not available during this time.  38 C.F.R. § 4.114, Diagnostic Code 7319.  

The Board has considered rating the Veteran's IBS under other Diagnostic Codes in order to provide her with the most beneficial disability rating.  The Diagnostic Codes pertaining to disabilities of the digestive symptoms which are most closely related, in symptomatology and clinical condition, to the Veteran's IBS, are Diagnostic Codes 7323, pertaining to ulcerative colitis, and Diagnostic Code 7332, pertaining to impairment of sphincter control of the rectum and anus.  In this case, however, there is no evidence that the Veteran's IBS has been manifested by moderately severe ulcerative colitis or occasional involuntary bowel movements, necessitating wearing of a pad.  38 C.F.R. § 4.114, Diagnostic Codes 7323, 7332.  As such, a higher disability rating is not warranted for the Veteran's service-connected IBS, prior to March 6, 2006.

Initial rating - IBS as of March 6 2006

As of March 3, 2006, the Veteran has been assigned a 30 percent disability rating for her IBS, which is the maximum scheduler rating under Diagnostic Code 7319.  

At her July 2008 Travel Board hearing, the Veteran testified that, every time she ate something, she had to run to the bathroom and had painful gas and diarrhea.  She indicated that her doctor had put her on a stronger medication to treat her IBS.

An April 2006 VA examination report shows that the Veteran indicated that she had diarrhea three to five times per day which is then followed by constipation which can last as long as a week.  She had severe cramping and noted mucus but no blood.  She avoided spicy foods, tomato sauce, milk and dairy products.  She had tried Metamucil and bentyl, but they did not help.  Her abdominal examination was unremarkable.  She indicated that her IBS hindered her employment which was in customer service as the cramps are very bothersome and she has to get up several times to go to the bathroom.  The assessment was IBS.  

The Veteran submitted a written statement in April 2006, in which she contended that she had extreme stomach pain and constant episodes of diarrhea which interfere with her being able to work.

A May 2008 VA examination report shows that the Veteran indicated that she had diarrhea, alternating with constipation with abdominal cramps.  She reported that she had flare-ups which occurred often, and were spontaneous.  She indicated that they were sometimes associated with increased anxiety or depression.  At the time of her examination, the Veteran indicated that she currently had diarrhea alternating with constipation.  She reported that she had three to four days of diarrhea, then she had three to four days of constipation.  She stated that she had intermittent abdominal cramps associated with the diarrhea or constipation.  She denied nausea and vomiting, and hematemesis or melena stools.  Upon examination, there was no evidence of anemia, and no pallor.  Abdominal examination was benign.  Her abdomen was soft and nontender with normal bowel sounds.

A January 2010 VA examination report shows that the Veteran indicated that she had diarrhea two to three times per day for two days, alternating with constipation for one to three days.  She indicated that her gastrointestinal symptoms were precipitated by psychological stress and panic attacks.  She indicated that she had lost 18 pounds in the previous nine months.  She denied involuntary bowel movements and loss of sphincter control.  There was no history of fecal incontinence.  Her appetite had been good.  Upon examination the Veteran did not appear malnourished or lethargic, and there was no pallor or evidence of anemia.  The abdominal examination was benign and contender.  There were normal bowel sounds and no heptosplenomagaly.  No masses were palpable.  There was no loss of sphincter control and no evidence of stool seepage noted.  The examiner diagnosed mild to moderate IBS.

A June 2010 examination report shows that the Veteran had constant generalized abdominal pain that was exacerbated by bowel movements.  She described watery stools three to four times per day, then for a couple of days she would not have a bowel movement and the cycle would repeat itself.  There had been no benefit from medications.  Upon examination, the Veteran's bowel sounds were active, there was no discomfort to palpation in the entire abdomen, there was no hepatic or splenic enlargement, guarding or rebound tenderness.  The examiner diagnosed IBS, with weight stable between April and June 2010.  The examiner additionally noted that the Veteran had no hematemesis, melena or vomiting.  There was no indication of malnutrition and the liver functions were normal.

As noted above, the Veteran's is rated at the highest disability rating available under Diagnostic Code 7319, pertaining to irritable colon syndrome.  The Board notes that the disability picture is not so exceptional or unusual as to warrant a referral for an evaluation on an extraschedular basis.  For example, there is no competent evidence that, at any time over the appeals period, the Veteran's IBS is currently resulting in frequent hospitalizations or marked interference in her employment.  The Board is therefore not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In order to provide the Veteran with the most beneficial disability rating, the Board has considered rating her service-connected IBS under the other relevant Diagnostic Codes pertaining to disorders of the digestive system.  However, the Diagnostic Codes pertaining to disabilities of the digestive symptoms which are most closely related, in symptomatology and clinical condition, to the Veteran's IBS, and which also provide disability ratings greater than 30 percent, are Diagnostic Codes 7323, pertaining to ulcerative colitis, and Diagnostic Code 7332, pertaining to impairment of sphincter control of the rectum and anus.  In order to warrant a Diagnostic Code higher than 30 percent under these Diagnostic Codes, however, there would need to be evidence of malnutrition, with health only fair, serious complications, extensive leakage and fairly frequent involuntary bowel movements.  The evidence of record does not show that this is the case.  The January 2010 examiner noted that there was no medical evidence of loss of sphincter control or stool seepage, and the June 2010 examiner noted that there was no malnutrition.  In addition, there is no evidence of poor health, due to the Veteran's service-connected IBS.   

As the preponderance of the evidence is against the Veteran's claims for increased ratings for her IBS, the "benefit-of-the-doubt" rule is not applicable and the Board must deny her claim.  See 38 U.S.C.A. § 5107(b).

Initial Disability Rating for Fibromyalgia

The Veteran contends that her fibromyalgia is more severe than is reflected by her 10 percent disability rating.  At her hearing, she testified that she had pain all over her body and that it was hard for her to walk.  

Diagnostic Code 5025 provides that fibromyalgia (fibrositis, primary fibromyalgia syndrome) with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be rated 10 percent disabling if the symptoms require continuous medication for control; 20 percent disabling if the symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but symptoms that are present more than one-third of the time; and 40 percent disabling if the symptoms are constant or nearly constant, and are refractory to therapy. A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025.

A February 2003 VA examination reflects that the Veteran's neuromuscular function was normal.

A May 2006 VA medical record shows that the Veteran had fibromyalgia, with poor sleep, morning headache and weight problems.  

A July 2006 VA examination report shows that the Veteran had complaints of generalized joint and muscle pain with inability to sleep, stiffness, parasthesias, headaches, IBS and depression with anxiety.  She reported that her condition affected her upper extremities, lower extremities and low back.  The Veteran indicated that her generalized muscle pain with associated stiffness of the joints and numbness and tingling are intermittent and occur six to seven times per day.  The duration of these conditions lasts approximately one half hour per episode.  She indicated her pain was at a six on a scale of ten.  Upon examination, the areas of involvement were the upper extremities, the lower extremities and the low back.  There was mild trigger point tenderness in the proximal aspect of the arms bilaterally, mild trigger point tenderness noted in the thighs bilaterally and there were mild spasms in the lumbar area as well.  The muscle strength in these three areas was 5/5.  The examiner diagnosed fibromyalgia, mildly active at the time of the examination.

A May 2008 VA examination shows that the Veteran rated the pain of her arthralgias and myalgias at a 9/10 or 10/10.  The examiner noted that the Veteran was being followed by the Rheumatology clinic and was noted to have tenderness over multiple fibromyalgia tender points.  Her knees, hips, and wrists had normal range of motion with no effusion, warmth or instability.  Her hands had no synovitis, and her gait was normal.  The motor strength was in all four of her extremities was normal.  The examiner noted that the Veteran had been unemployed for the previous two years, and that the Veteran indicated that she was able to perform her position in customer service, but with limitations.  The Veteran stated that she had flare-ups of her arthralgias and myalgias when going up and down more than 5 steps and with changes in weather, especially cold and damp weather.  She indicated that she had tried different medications and acupuncture, but that these did not help.  She stated she had to miss work at least four times a month during flare-ups of her symptoms of arthralgia and myalgia.  The examiner found that the Veteran was able to perform her occupation as a customer service representative but with limitations.  She would need relief from work during flare-ups of her arthralgias and myalgias which occurred four times per month.

A February 2010 VA examination report shows that the Veteran had bilateral positive tender points in the low cervical region, trapezius muscle, supraspinatus muscle, lateral epicondyle, gluteal, greater trochanter and in the knee regions.  Muscle strength was 5/5 normal and symmetrical in all four extremities.  There were no joint effusions or warmth in the joints and her extremities.  There was no deformity of joints in both her hands.  She had a normal gait.  The examiner diagnosed mild fibromyalgia.
 
A June 2010 VA examination shows that the Veteran was assessed with severe fibromyalgia in March 2010.  She reported that her fibromyalgia produced chronic fatigue and pain all over her body.  She indicated that her wrists, arms, shoulders, upper back, lower back, anterior chest, knees and lower legs and ankles were painful.  The Veteran reported that she was fatigued all the time due to her fibromyalgia.  She normally slept eight hours per night, but about four times per week, she woke up for about 15 to 20 minutes, then went back to sleep.  She indicated that she was not on medication to treat her fibromyalgia, but that her psychiatrist was going to provide her with medication that would treat her fibromyalgia and her psychiatric disorder.  Upon examination, the Veteran had pain to light touch in her arms, upper trapezius areas, low back, hip areas, thigh areas, knees, lower legs and ankles.  There was 5/5 strength in all muscles.  The diagnosis was active fibromyalgia.

Based upon the evidence of record, the Board finds that the symptomatology of the Veteran's service-connected fibromyalgia more closely approximates the criteria for a 20 percent disability rating, under Diagnostic Code 5025.  As noted above, to warrant a 20 percent disability rating under for service-connected fibromyalgia, the evidence would need to show that the symptoms of widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms were episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion.  The symptoms would need to be present more than one-third of the time.  

At her July 2006 VA examination, the Veteran had complaints of generalized joint and muscle pain affecting her upper extremities, lower extremities and low back, with inability to sleep, stiffness, paresthesias, headaches, IBS and depression with anxiety.  She reported that her generalized muscle pain with associated stiffness of the joints and numbness and tingling are intermittent and occur six to seven times per day.  The May 2008 VA examiner noted that the Veteran had tenderness over multiple fibromyalgia tender points.  The February 2010 VA examiner found that the Veteran had bilateral positive tender points in the low cervical region, trapezius muscle, supraspinatus muscle, lateral epicondyle, gluteal, greater trochanter and in the knee regions.  At her June 2010 VA examination, the Veteran reported that her fibromyalgia produced chronic fatigue and pain in her wrists, arms, shoulders, upper back, lower back, anterior chest, knees and lower legs and ankles.  The Veteran reported that she was fatigued all the time due to her fibromyalgia, and that she had sleep disturbance as a result of her fibromyalgia.  While the record reflects a diagnosis of severe fibromyalgia in March 2010, the February 2010 examiner diagnosed mild fibromyalgia.  As such, the Board finds that the Veteran's service-connected fibromyalgia approximates a 20 percent disability rating under Diagnostic Code 5025.  

The Board has considered rating the Veteran's service-connected fibromyalgia under other Diagnostic Codes in order to provide her with the most beneficial rating; however, Diagnostic Code 5025 pertains to fibromyalgia and the Board finds that this is the appropriate criteria for rating the Veteran's service-connected disability.  Further, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due solely to the service-connected fibromyalgia, to suggest the  Veteran is not adequately compensated for the disability by the regular Rating Schedule.  See 38 C.F.R. § 3.321(b)(1).


Fenderson Consideration

In reaching the above determinations, the Board has considered whether, under Fenderson, supra, higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  But there is no evidence that the Veteran's IBS and fibromyalgia have been persistently more severe than the extent of disability contemplated under the ratings assigned above at any time during the period of initial evaluation.  Therefore, the assignment of additional staged ratings is not necessary.


ORDER

Prior to March 6, 2006, an initial disability rating in excess of 10 percent for IBS is denied.

As of March 6, 2006, an initial disability rating in excess of 30 percent for IBS is denied.

A disability rating of 20 percent for fibromyalgia is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran contends that she has CTS as a result of her fibromyalgia.  She testified that she has pain in her hands and that it is hard for her to write.  She also indicated that she was a typist while in the military, and that she was secretary to the Commander.  

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  The Veteran indicated that she was diagnosed with CTS immediatedly following her release from active service.  She was released from service in June 1991, but the first medical records in the claims file showing a diagnosis of CTS is from 1998.  On remand, the AOJ should attempt to obtain any medical records showing treatment for or diagnosis of CTS following her release from service.  

The Veteran's service personnel records confirm that she was a typist in the military.  A March 1998 VA examination report shows that the Veteran was diagnosed with CTS, based on a March 1998 electromyogram (EMG) report.  The Veteran indicated that she had paresthesias in her hands for three years.

The Board remanded this case in October 2008, in part, to provide the Veteran with a VA examination to determine whether she had CTS which is related to her time on active duty.  She was provided with this examination in January 2010.  This examiner found that the Veteran in fact did have CTS, but only provided an opinion as to whether this was related to her service-connected fibromyalgia.  In May 2010, a VA examiner found that the Veteran did not have peripheral neuropathy.  However, this examiner did not provide an opinion specific to CTS, and did not comment on the Veteran's past diagnosis of CTS.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board finds that the Veteran should be provided with another examination to determine whether she has a diagnosis of CTS and, if so, whether it is related to her time on active duty.  The examiner should comment on the fact that the Veteran was a typist/secretary while in service and also on the diagnosis of CTS in the record, in March 1998 and January 2010.

With respect to the Veteran's TDIU claim, the Board notes that the Court held in Holland v. Brown, 6 Vet. App. 443 (1994), that a claim for a total disability rating based on individual unemployability due to a service-connected disability is 'inextricably intertwined' with an increased rating claim on the same condition.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claim seeking entitlement to service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all health care providers that have treated her for CTS.  The AOJ should attempt to obtain records from each health care provider she identifies that might have available records.  In particular, the AOJ should ask the Veteran to identify the provider who diagnosed her with CTS shortly following her discharge from service.  If records are unavailable, please have the provider so indicate.  

2.  The AOJ should make arrangements for the Veteran to be afforded a neurological examination, by an appropriate specialist, to determine whether she has a current diagnosis of CTS, and, if so, whether it is a result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The neurological examiner should offer an opinion as to whether the Veteran has a current diagnosis of CTS.  The examiner should discuss the diagnoses of CTS in the claims folder dated in March 1998 and January 2010.  If a diagnosis is confirmed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's CTS is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way.  In discussing etiology, the examiner should discuss the Veteran's in-service duties as a typist and a secretary, and her reports of ongoing numbness in her wrists.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  After completion of the above, the AOJ should readjudicate the appellant's claims, to include the claim for TDIU.  If any determination remains unfavorable to the appellant, she and her representative should be provided with a supplemental statement of the case. The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until she receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on her claims.  38 C.F.R. § 3.655 (2010).  

The appellant and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


